Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edington (Des 395744).
     Edington shows a sole structure as claimed as shown in the marked up drawings below:

    PNG
    media_image1.png
    409
    947
    media_image1.png
    Greyscale

Claim(s) 1-5, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campos II (2015/0272271).
     Campos II shows a sole structure as claimed as shown below:

    PNG
    media_image2.png
    1294
    994
    media_image2.png
    Greyscale


Claim(s) 1-3, 5, 6, 9-11, 13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Passke (Des 349186).
     Passke shows a sole structure as claimed in claims 1-3, 5, 6, 9-11, and 13 as shown below in the marked up drawings:

    PNG
    media_image3.png
    451
    1059
    media_image3.png
    Greyscale

     Passke shows a sole structure as claimed in claims 16 and 17 as shown below, and the second segment is considered to be aligned with the distal end of the first and second portions inasmuch as applicant has defined and shown such:

    PNG
    media_image4.png
    451
    1059
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Campos II (2015/0272271) in view of Passke (Des 349186).
     Campos II shows a sole structure as claimed as shown below substantially as claimed except for explicitly disclosing whether or not the second segment is fluid filled.  Passke teaches forming a second segment to be fluid filled (see marked up figures above).  It would have been obvious to form the second segment as fluid filled as taught by Passke in the sole structure of Campos II to allow easy manipulation of the fluid in the segments and to allow fluid to easily flow.

    PNG
    media_image5.png
    1294
    994
    media_image5.png
    Greyscale

Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statement filed 5/14/21 that is attached hereto and crossed through fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is not in proper form, it is noted that the reference listed were properly cited on a proper 1449 and were considered as attached..  It has been placed in the application file.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.	
/MARIE D BAYS/               Primary Examiner, Art Unit 3732